Citation Nr: 1512356	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-31 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right hip arthritis.

2.  Entitlement to a temporary total disability rating based on surgery of the right hip necessitating convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to April 1998, from March 1990 to January 1994, and from October 2003 to February 2005.  He had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2014, the Veteran submitted a claim for a temporary total disability rating based on surgery necessitating convalescence under 38 C.F.R. §4.30 (2014).  The record reflects that he underwent surgery of the right hip in June 2014.  As this issue concerns the proper evaluation of the Veteran's hip disorder, it is within the scope of the appeal of the initial rating assigned this disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, the Board has taken jurisdiction of it and added it to the issues under appellate consideration, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination to assess his service-connected hip disability since March 2011.  His representative stated in the March 2015 informal hearing presentation that the Veteran underwent surgical replacement of his right hip joint in June 2014.  Medical records detailing the surgery and the Veteran's condition prior to the surgery are not of record.  The record reflects that the RO attempted to adjudicate a claim for entitlement to a temporary total evaluation, but the claims file had already been certified to the Board.  

Additionally, the record does not reflect the current severity of the Veteran's right hip disability.  Thus, a new hip examination is necessary.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment that he has received for his right hip condition and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Records surrounding the treatment leading up to surgery and surgery in June 2014 should specifically be requested.  The RO/AMC should obtain and associate with the claims file copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO/AMC should also ensure all relevant VA treatment records from March 2011 until the present are associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.
 
2.  Schedule the Veteran for a VA hip examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's residuals of a right hip injury, status post total hip replacement.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

3.  After completing the above and any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement for a temporary total evaluation for status-post total right hip replacement.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




